DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“A calculator that calculated the internal information...” in claim 1 and all dependent claims thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Funane et al. (US 2013/0102907; hereinafter Funane), in view of Faubert et al. (US 2015/0238083; hereinafter Faubert).

Regarding claim 1, Funane discloses a biological photometric device.  Funane shows a biological measurement device (see fig. 1 and 2) that inputs light to a measurement target part of a subject and acquires internal information of the measurement target part by detecting measurement light propagating through the measurement target part (see abstract), the biological measurement device comprising: a probe (see 20 in fig. 1) including a contact surface that includes a plurality of light input portions that input the light to the measurement target part (see 50 fig. 2 and 6) and a plurality of light receiving portions that receive the measurement light output from the measurement target part (see 60 in fig. 2 and 6), the contact surface being pressed against the measurement target part (see par. [0107]); and a calculation unit that calculates the internal information on the basis of a result of detecting the measurement light obtained for each combination of the light input portion and the light receiving portion (see par. [0105]; fig. 1), wherein the plurality of light input portions and the plurality of light receiving portions constitute lattices having an interval d (see fig. 6 and 8A), along first direction (see fig. 6 and 8A) and a second direction orthogonal to each other on the contact surface (see fig. 6 and 8A), at least some of the plurality of light receiving portions are location at a position separated by a distance A*d, A is an integer equal to or greater than 2,  in the first direction and the second direction from the light input portion (see fig. 1 an 7A, 7B, 8A; see par. [01028], [0129], [0130], [0131]), and the combination is a combination in which an interval between the light input portion and the light receiving portion is the distance A*d (see fig. 1, 7A, 7B and 8A; see par. [01028], [0129], [0130], [0131]).  Funane shows the lattice interval d is equal to or greater than 0.5 cm and less than or equal to 1 cm (fig. 29 shows that the distance between irradiated light which is irradiated via light source and detected light which is detected by receives is 8mm).
But, Funane fails to explicitly state the measurement target part is a breast. 
Faubert discloses a method and system of optically investigating a tissue of a subject.  Faubert teaches a system that can be used to optically investigate patient head (see fig. 7 and 8; par. [0051], [0067]), and the system can also be used to optically investigate patients breast tissue (see par. [0093]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Funane to utilize it to investigate breast tissue as taught by Faubert, to be able to quantify blood flow, blood volume, oxygen consumption and reoxygenation rates and muscle recovery time in muscle for diagnosing breast tissue. 
Regarding claim 2, Funane shows wherein the plurality of light input portion sequentially input the light to the measurement target part (see par. [0131]).
Regarding claim 3, Funane shows wherein the integer A is 2 (see fig. 8A).
Regarding claim 5, Funane shows wherein the calculation unit creates a 2D or 3D image on the basis of the internal information (see par. [0160] fig. 33).
Regarding claim 6, Funane shows a biological measurement method for inputting light to a measurement target part of a subject and acquiring internal information of the measurement target part by detecting measurement light propagating through the measurement target part (see abstract, fig. 2), the biological measurement method comprising steps of: disposing a probe (see 20 in fig. 1) including a contact surface that includes a plurality of light input (see 50 in fig. 2 and 6) and a plurality of light receiving portions at the measurement target part (see 60 in fig. 2 and 6); inputting the light from one of the plurality of light inputs portions to the measurement target part (see fig. 2); and detecting the measurement light received by the light receiving portion located at a position separated by a distance A*d, A is an integer equal to or greater than 2, from the light input portion that has input the light among the plurality of light receiving portion when an interval between lattices configured of the plurality of light input portion and the plurality of light receiving portions on the contact surface is d (see fig. 1 an 7A, 7B, 8A; see par. [01028], [0129], [0130], [0131]); outputting a detection result (see fig. 1; par. [0100], [0107]); and calculating the internal information on the basis of detection result (see abstract; par. [0100], [0107], [0160]; fig. 1 and 33).
Funane shows the lattice interval d is equal to or greater than 0.5 cm and less than or equal to 1 cm (fig. 29 shows that the distance between irradiated light which is irradiated via light source and detected light which is detected by receives is 8mm).
But, Funane fails to explicitly state the measurement target part is a breast. 
Faubert discloses a method and system of optically investigating a tissue of a subject.  Faubert teaches a system that can be used to optically investigate patient head (see fig. 7 and 8; par. [0051], [0067]), and the system can also be used to optically investigate patients breast tissue (see par. [0093]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Funane to utilize it to investigate breast tissue as taught by Faubert, to be able to quantify blood flow, blood volume, oxygen consumption and reoxygenation rates and muscle recovery time in muscle for diagnosing breast tissue. 





Response to Arguments
The previous claim rejection under 35 USC 112 (b) has been withdrawn in view of Applicant’s amendments to the claims. 
With respect to claim interpretation under 35 USC 112 (f), the examiner notes that the claim element “calculator” still invokes 35 USC 112 (f).  MPEP 2181 states that a claim element will invoke 35 USC 112 (f) if it meets the following 3-prong analysis:

(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
The examiner notes that the claim element “calculator” is a term used as a substitute for “means” and is a generic placeholder (also called nonce term or a non-structural term having no specific structural meaning) for performing the claimed function, and is not modified by sufficient structure.  

Applicant’s arguments filed on 12/22/2021 with respect prior art rejection of independent claims have been considered but are moot because the new ground of rejection does not rely on any rejection applied in the prior Office action of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/             Examiner, Art Unit 3793                                                                                                                                                                                           
/Oommen Jacob/             Primary Examiner, Art Unit 3793